Citation Nr: 0932151	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  98-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a previously denied and final claim of entitlement to service 
connection for passive-aggressive personality disorder, 
claimed as diminished mental capacity and to include as 
secondary to service-connected syphilis and/or herbicide 
exposure.

2.  Entitlement to an increased disability rating for 
syphilis with erectile dysfunction, currently evaluated as 
noncompensable.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and February 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Atlanta, Georgia.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans' Law Judge at the RO in August 2006.  A 
transcript of the hearing is of record.  

This matter was remanded by the Board in December 2006 for 
further development.   

As it relates to the issue of an increased (compensable) 
evaluation for syphilis, the Board notes that in the December 
2006 decision, the Board indicated that the Veteran had filed 
a notice of disagreement with the December 2004 rating 
determination, as it related to the claim for an increased 
evaluation for syphilis.  It requested that a statement of 
the case be issued in order to perfect the appeal.  A 
statement of the case was issued in October 2007.  
Thereafter, the Veteran perfected the issue in November 2007.  

In December 2006, the issue of whether new and material 
evidence had been received to reopen a claim for service 
connection for osteoarthritis of the knees, claimed to 
include as secondary to service-connected syphilis, was also 
before the Board.  In April 2009, the Appeals Management 
Center (AMC), acting on behalf of the RO, granted service 
connection for osteoarthritis of the knees and assigned 10 
percent disability evaluations for each knee.  As this is the 
grant of the full benefit sought on appeal, the Board will no 
longer address this issue.  

The issue of an increased (compensable) disability evaluation 
for syphilis with erectile dysfunction is remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
on the basis that it was a passive-aggressive personality 
disorder in December 1970.  The Veteran was notified of this 
determination later that month and did not appeal.  Thus, the 
decision became final.  

2.  Evidence received since the denial of service connection 
for passive-aggressive personality disorder in December 1970 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's December 1970 rating determination denying 
service connection for a passive-aggressive personality 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a passive-aggressive 
personality disorder has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Passive-Aggressive Personality-New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

In denying service connection, the RO noted that the Veteran 
did not have clinical records showing treatment for the 
claimed condition and that the separation examination was 
negative.  It further observed that the Veteran was 
hospitalized in October 1970 for feelings of nervousness and 
that a diagnosis of passive-aggressive personality was 
rendered at that time.  The RO denied service connection for 
a passive-aggressive personality as a constitutional or 
developmental abnormality and not a disability under the law.  

Evidence received after the December 1970 rating 
determination includes numerous private and VA treatment 
records, VA examinations, and the testimony of the Veteran at 
his August 2006 hearing.  These treatment records and VA 
examinations contain numerous psychiatric diagnoses, 
including depression, anxiety disorder, PTSD, and mood 
disorders.  

Personality disorders and mental retardation are deemed to be 
congenital or developmental abnormalities.  They are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  Thus, under the circumstances here 
presented, there is no legal basis upon which the Veteran can 
establish entitlement to service connection for a passive-
aggressive personality disorder.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. 
§§ 3.306, 4.127.

In the present case, service connection is already in effect 
for a mood disorder, associated with syphilis with erectile 
dysfunction, which has been assigned a 50 percent disability 
evaluation.  Such a rating contemplates difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking.

The newly received evidence does not provide a basis to allow 
service connection for a passive-aggressive personality 
disorder, which is still not considered a disability for the 
purposes of service connection.  New and material evidence 
not having been received the claim is not reopened and must 
be denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
passive-aggressive personality disorder, claimed as 
diminished mental capacity, the Court has held that the VCAA 
notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In a December 2006 letter, the AMC informed the Veteran that 
he had been previously denied service connection for a 
passive aggressive personality disorder on the basis that it 
was a constitutional and developmental abnormality and not a 
disability for which service connection could be established.  
The AMC indicated that the appeal period for the prior 
decision had expired and that decision was now final.  The 
AMC stated that in order for the Veteran to reopen his claim, 
new and material evidence was needed, which related to the 
reason for the previous denial.  He was told that new and 
material evidence was evidence that raised a reasonable 
possibility of substantiating the claim and that the evidence 
could not been cumulative or repetitive of the evidence 
available at the time of the previously denied claim.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notice.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.   It appears that all pertinent 
post service treatment records have been requested and that 
all available records have been obtained.  Based upon the 
foregoing, no further action is necessary to assist the 
Veteran in substantiating the claim.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for passive-aggressive 
personality disorder, claimed as diminished mental capacity, 
and to include as secondary to service-connected syphilis 
and/or herbicide exposure, is not reopened and the appeal is 
denied.


REMAND

The Veteran's service-connected syphilis has been rated as 
noncompensable under 38 C.F.R. § 4.88b, Diagnostic Code 6310-
7522.  Diagnostic Code 6310 provides that for syphilis and 
other treponemal infections rate the complications of nervous 
system, vascular system, eyes or ears.  (See DC 7004, 
syphilitic heart disease, DC 8013, cerebrospinal syphilis, DC 
8014, meningovascular syphilis, DC 8015, tabes dorsalis, and 
DC 9301, dementia associated with central nervous system 
syphilis).  Id.

The Board notes that service connection has already been 
granted for the following disabilities as a result of the 
Veteran's service-connected syphilis.  An April 2003 rating 
decision granted service connection for syphilis with 
erectile dysfunction and for residual scar resulting from 
removal of a chanchroid from the left inguinal region 
associated with syphilis and erectile dysfunction; both 
disabilities were rated as noncompensable. In the December 
2004 rating determination, service connection was granted for 
a mood disorder, which was assigned a 50 percent disability 
evaluation. In an April 2009 rating determination, the AMC, 
acting on behalf of the RO, granted service connection for 
osteoarthritis of the knees, assigning a 10 percent 
disability evaluation for each knee from August 29, 2005; 
coronary artery disease with a 30 percent evaluation from 
August 11, 2003, and a 60 percent evaluation from November 
18, 2008; stasis dermatitis, with a 10 percent evaluation 
effective January 1, 1997, and a 30 percent evaluation from 
November 27, 2007; osteoarthritis of the thoracolumbar spine, 
with a 10 percent evaluation from August 11, 2003; 
osteoarthritis of the ankles/feet, with a 10 percent  
disability evaluation being assigned from August 11, 2003; 
and gastritis, with a 10 percent disability evaluation being 
assigned from August 11, 2003.  

Based upon the criteria listed in DC 6310, the Board notes 
that the nervous system, vascular system, eyes and ears are 
to be considered when rating the complications of syphilis.  
The Board notes that at the time of the most recent VA 
examination, the examiner noted that with regard to 
neurological symptoms, the Veteran had paresthesia.  As it 
relates to the eyes, the Veteran has been found to have 
cataracts, glaucoma, decreased visual acuity, and pain behind 
the eyes.  As to his ears, the Veteran has been found to have 
bilateral cerumen impaction and has reported having problems 
with his hearing.  Although the examiners have indicated that 
the Veteran's glaucoma is not related to his syphilis, there 
have been no opinions rendered with regard to whether any 
current neurological problems or ear problems found are 
related to or result from the Veteran's syphilis and/or 
whether any eye problems other than glaucoma result from 
and/or are complications of the Veteran's syphilis.  As such, 
an additional VA examination is warranted.  

During the course of the Veteran's appeal, the Court, in 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008). found that 
with regard to increased rating claims, at a minimum, 
38 U.S.C. § 5103(a) notice required that the Secretary notify 
the claimant that, to substantiate such a claim, (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  In conjunction with above, 
additional notice to the Veteran is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for syphilis with 
erectile dysfunction, to include notice 
that complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The Veteran should be scheduled for a 
VA neurological examination to determine 
the nature and etiology of any current 
neurological disorders.  All indicated 
tests and studies are to be performed and 
all findings are to be reported in 
detail.  The claims folder must be made 
available to and reviewed by the 
examiner.  Following review and 
examination, the examiner is to identify 
any neurological problems which the 
Veteran has and their relation, if any, 
to the veteran's service-connected 
syphilis.

3.  The Veteran should be scheduled for a 
VA eye examination to determine the 
nature and etiology of any current eye 
disorders.  All indicated tests and 
studies are to be performed and all 
findings are to be reported in detail.  
The claims folder must be made available 
to and reviewed by the examiner.  
Following review and examination, the 
examiner is to identify any eye problems 
which the Veteran currently has and their 
relation, if any, to his service-
connected syphilis.

4.  The veteran should be scheduled for a 
VA ear examination to determine the 
nature and etiology of any current 
ear/hearing loss disorder.  All indicated 
tests and studies are to be performed and 
all findings are to be reported in 
detail.  The claims folder must be made 
available to and reviewed by the 
examiner.  Following review and 
examination, the examiner is to identify 
any ear problems, including hearing loss, 
which the Veteran currently has and their 
relation, if any, to his service-
connected syphilis.

5.  If the claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


